United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffery M. Isrel, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1633
Issued: September 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2011 appellant, through his representative, filed a timely appeal of a June 10,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to modify the May 4, 2011
loss of wage-earning capacity determination.
FACTUAL HISTORY
On March 29, 1995 appellant, then a 49-year-old letter carrier, sustained an injury due to
a motor vehicle accident while in the performance of duty which OWCP accepted for cervical
strain and lumbar strain. On May 5, 1996 he sustained an injury between his shoulder blades, his
1

5 U.S.C. § 8101 et seq.

right arm and right hand while moving a full tray of flats which OWCP accepted for cervical
strain. On April 19, 1997 appellant bent over and pulled a tray of flats when he experienced pain
in his left shoulder and neck. He was restricted from lifting above five pounds for three days
after which he was supposed to be released to regular duty; however, he continued to work with
restrictions. Appellant underwent a C7-T1 fusion surgery on September 2, 1998.
On November 20, 1998 appellant accepted a light-duty position as a modified letter
carrier. According to a Notification of Personnel Action (PS Form 50), she had been working
the position since November 2, 1998. Appellant worked under the following restrictions:
sitting, standing and walking intermittently for four hours in an eight-hour day, lifting up to 20
pounds intermittently for six hours in an eight-hour day, pulling and pushing for two hours per
day, simple grasping intermittently for two hours per day while writing, driving for four hours
per day, twisting, bending, stooping and reaching above the shoulder for two hours per day and
no kneeling or climbing. His duties included: telephone assistance; assisting vehicle operations
maintenance assistant (VOMA); filing; special delivery/Express Mail; clearly accountable
mail/fixed credit; assisting supervisor and customer service with clerical duties; retrieving
vacation hold mail, lobby sweeps, customer assistance; assisting in box section; changing locks
for all stations; accountable mail/parcels, second notices and returns.
By letter dated February 10, 2011, the employing establishment stated that following the
guidelines established by the National Reassessment Process (NRP) it was unable to provide
sufficient work within appellant’s restrictions to allow him to work eight hours a day.
On February 15, 2011 appellant accepted, under protest, a limited-duty position as a letter
carrier. His duties included: Express Mail delivery (Tuesday through Friday) for an average of
three hours a day; passports for an average of two hours a day; delivery of mounted swings for
an average of one hour a day; and lock changes (Monday only) for an average of three hours a
day. The physical requirements of the position included: operation of motor vehicle/sitting,
standing, walking and simple grasping for an average of four hours a day and lifting for an
average of .75 hours a day.
By decision dated May 4, 2011, OWCP found that appellant was employed as a modified
letter carrier effective November 2, 1998 and that this position fairly and reasonably represented
appellant’s wage-earning capacity. It retroactively reduced his compensation benefits to zero.
Appellant filed claims for compensation requesting wage-loss compensation beginning
January 29, 2011 due to NRP. In a letter dated May 9, 2011, OWCP informed him that as a
formal loss of wage-earning capacity decision had been issued, he must meet the criteria to
modify the wage-earning capacity determination to receive compensation benefits.
By letter dated May 26, 2011, appellant, through his representative, alleged that his loss
of wage-earning position was an odd-lot job designed for his needs and was not a regular
position.
By decision dated June 10, 2011, OWCP denied modification of the May 4, 2011 loss of
wage-earning capacity determination.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 When an employee cannot return to the dateof-injury job because of disability due to work-related injury or disease, but does return to
alternative employment with an actual wage loss, OWCP must determine whether the earnings in
the alternative employment fairly and reasonably represent the employee’s wage-earning
capacity.3
Once wage-earning capacity is determined, a modification of such determination is not
warranted unless there is a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was, in fact, erroneous. These are the customary criteria for modification, and the
burden of proof is on the party attempting to show that modification of the determination is
warranted.4
FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal loss of wageearning capacity decision has been issued, OWCP must develop the evidence to determine
whether a modification of that decision is appropriate.5
ANALYSIS
After OWCP issued its formal loss of wage-earning capacity decision, the employing
establishment reassessed appellant’s rated position under NRP, resulting in a withdrawal of
limited duty and a claim for wage-loss compensation beginning January 29, 2011. OWCP
analyzed the case under the customary criteria for modifying a wage-earning capacity
determination, but did not acknowledge FECA Bulletin No. 09-05 or fully follow the procedures
outlined therein for claims, such as this, in which limited-duty positions are withdrawn pursuant
to NRP. Moreover, the May 4, 2011 decision constituted a retroactive wage-earning capacity
determination which, according to FECA Bulletin No. 09-05, should not be made in NRP cases
absent approval from the district director. Such approval is not documented in the record on
appeal.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin No. 0905 requires OWCP to develop the evidence to determine whether a modification of the decision
is appropriate.6 To this end, FECA Bulletin No. 09-05 asks OWCP to confirm that the file
2

5 U.S.C. § 8102(a).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).
4

See Daniel J. Boesen, 38 ECAB 556 (1987).

5

FECA Bulletin No. 09-05 (issued August 18, 2009). See also M.A., Docket No. 12-316 (issued July 24, 2012).

6

FECA Bulletin No. 09-05 id.

3

contain documentary evidence supporting that the position was an actual bona fide position. It
requires OWCP to review whether a current medical report supports employment-related
disability and establishes that the current need for limited duty or medical treatment is a result of
injury-related residuals and to further develop the evidence from both the claimant and the
employing establishment if the case lacks current medical evidence.7
Further, FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the wage-earning
capacity determination was based was a bona fide position at the time of the rating and to direct
the employing establishment to review its files for contemporaneous evidence concerning the
position.8
If, after development and review by OWCP, the evidence establishes that the wageearning capacity decision was proper and none of the customary criteria for modifying the
determination were met, then OWCP may issue a decision denying modification of the wageearning capacity determination.9
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the June 10, 2011 decision and remand the case for further consideration. After proper
compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate de novo
decision on appellant’s entitlement to wage-loss compensation beginning January 29, 2011.10
CONCLUSION
The Board finds that this case is not in posture for determination on whether appellant
met his burden of proof to modify the May 4, 2011 loss of wage-earning capacity determination.
Further action by OWCP is warranted.

7

Id. at §§ I.A.1-2.

8

Id. at § I.A.3.

9

Id. at § I.A.4.

10

See M.E., Docket No. 11-1416 (issued May 17, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT June 10, 2011 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action.
Issued: September 14, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

